 


114 HR 3020 RH: Department of Labor Appropriations Act, 2016
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 145 
114th CONGRESS 1st Session 
H. R. 3020 
[Report No. 114–195] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2015 
Mr. Cole, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2016, and for other purposes, namely:  IDepartment of labor Employment and Training Administration training and employment servicesFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA) and the Second Chance Act of 2007, $3,003,314,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,624,108,000 as follows: (A)$776,736,000 for adult employment and training activities, of which $64,736,000 shall be available for the period July 1, 2016, through June 30, 2017, and of which $712,000,000 shall be available for the period October 1, 2016 through June 30, 2017;  
(B)$831,842,000 for youth activities, which shall be available for the period April 1, 2016 through June 30, 2017; and  (C)$1,015,530,000 for dislocated worker employment and training activities, of which $155,530,000 shall be available for the period July 1, 2016 through June 30, 2017, and of which $860,000,000 shall be available for the period October 1, 2016 through June 30, 2017: Provided, That notwithstanding section 128(a)(1) of the WIOA, the amount available to the Governor for statewide workforce investment activities shall not exceed 11 percent of the amount allotted to the State from each of the appropriations under the preceding subparagraphs; 
(2)for national programs, $379,206,000 as follows: (A)$74,000,000 for the dislocated workers assistance national reserve, of which $14,800,000 shall be available for the period July 1, 2016 through September 30, 2017, and of which $59,200,000 shall be available for the period October 1, 2016 through September 30, 2017: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers;  
(B)$50,000,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017;  (C)$81,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $75,885,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,517,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $494,000 for other discretionary purposes, which shall be available for the period July 1, 2016 through June 30, 2017: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services;  
(D) $82,000,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2016 through June 30, 2017; (E)$3,232,000 for technical assistance activities under section 168 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017; 
(F)$82,078,000 for ex-offender activities, under the authority of section 169 of the WIOA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2016 through June 30, 2017: Provided, That of this amount, $20,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas; and (G)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017.  job corps(including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,688,155,000, plus reimbursements, as follows: (1)$1,580,825,000 for Job Corps Operations, which shall be available for the period July 1, 2016 through June 30, 2017;  
(2)$75,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2016 through June 30, 2019, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2017: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and  (3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2015 through September 30, 2016:  
Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $434,371,000, which shall be available for the period July 1, 2016 through June 30, 2017, and may be recaptured and reobligated in accordance with section 517(c) of the OAA. state unemployment insurance and employment service operationsFor authorized administrative expenses, $81,566,000, together with not to exceed $3,468,557,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: (1)$2,715,550,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $120,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and to provide reemployment services and referrals to training as appropriate, for all claimants of unemployment insurance for ex-service members under 5 U.S.C. 8521 et. seq. and for the claimants of regular unemployment compensation who are profiled as most likely to exhaust their benefits in each State, and $3,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under sections 231(a) and 233(b) of the Trade Adjustment Assistance Extension Act of 2011, and shall be available for obligation by the States through December 31, 2016, except that funds used for automation acquisitions shall be available for Federal obligation through December 31, 2016, and for State obligation through September 30, 2018, or, if the automation acquisition is being carried out through consortia of States, for State obligation through September 30, 2021, and for expenditure through September 30, 2022, and funds for competitive grants awarded to States for improved operations, to conduct in-person assessments and reviews and provide reemployment services and referrals, shall be available for Federal obligation through December 31, 2016 and for obligation by the States through September 30, 2018, and funds used for unemployment insurance workloads experienced by the States through September 30, 2016 shall be available for Federal obligation through December 31, 2016;   
(2)$14,547,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system;  (3)$642,771,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2016 through June 30, 2017;  
(4)$19,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act;  (5)$75,871,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $61,589,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and  
(6)$60,153,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2016 through June 30, 2017:   Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2016 is projected by the Department of Labor to exceed 2,957,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States under such grants, subject to the conditions applicable to the grants: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the Office of Management and Budget Circular A–87: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and non-profit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2017, for such purposes. In addition, $30,000,000 from the Employment Security Administration Account of the Unemployment Trust Fund shall be available for in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and to provide reemployment services and referrals to training as appropriate, for the claimants of regular unemployment compensation who are profiled as most likely to exhaust their benefits in each State, which shall be available for Federal obligations through December 31, 2016, and for State obligation through September 30, 2018. advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2017. program administrationFor expenses of administering employment and training programs, $107,636,000, together with not to exceed $50,732,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund. Employee Benefits Security Administration salaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $180,699,000. Pension Benefit Guaranty Corporation pension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2016, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2016 shall be available for obligations for administrative expenses in excess of $431,799,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2016, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2017, for obligation for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate. Wage and Hour Division salaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $215,500,000. Office of Labor-Management Standards salaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $42,000,000. Office of Federal Contract Compliance Programs salaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $100,500,000. Office of Workers' Compensation Programs salaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $112,665,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act. special benefits (including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2004); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $210,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees’ Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2015, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2016: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $62,170,000 shall be made available to the Secretary as follows: (1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $21,140,000;  
(2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000;  (3)For periodic roll disability management and medical review, $16,668,000; 
(4)For program integrity, $1,394,000; and  (5) The remaining funds shall be paid into the Treasury as miscellaneous receipts: 
Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $69,302,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2017, $19,000,000, to remain available until expended. administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $58,552,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed. black lung disability trust fund (including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2016 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $35,244,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $30,279,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $327,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury. Occupational Safety and Health Administration  salaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $535,000,000, including not to exceed $103,000,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2016, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— (1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies;  
(2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found;  (3)to take any action authorized by the Act with respect to imminent dangers;  
(4)to take any action authorized by the Act with respect to health hazards;  (5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and  
(6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act:  Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees.Mine Safety and Health Administration salaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $371,000,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $8,441,000 for state assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster. Bureau of Labor Statistics salaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $544,000,000, together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. Office of Disability Employment Policy salaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,203,000. Departmental Management salaries and expenses (including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $284,229,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That $8,161,000 shall be used for program evaluation and shall be available for obligation through September 30, 2017: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition: Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce.veterans employment and trainingNot to exceed $233,001,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: (1)$175,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2016 and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$14,100,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$40,487,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code; and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109:  Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made. In addition, from the General Fund of the Treasury, $38,109,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2016, to provide services under such section: Provided further, That services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness. it modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $29,778,000.office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $79,000,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. General Provisions  101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level III.  
(transfer of funds)  
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act.  
104.None of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 may be used for any purpose other than competitive grants for training individuals over the age of 16 who are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training: Provided, That the preceding limitation shall not apply to funding provided pursuant to solicitations for grant applications issued prior to January 15, 2014.  105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level III. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.(transfer of funds)  
106.Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA.(transfer of funds)  107. (a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2017: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer.  
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 108. (a)Flexibility With Respect to the Crossing of H–2B Nonimmigrants (1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition. 
(2)Requirements for crossings after 90th dayAn employer may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— (A)completes a new assessment of the local labor market by— 
(i)listing job orders in local newspapers on 2 separate Sundays; and (ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer’s place of employment; and 
(B)offers the job to an equally or better qualified United States worker who— (i)applies for the job; and 
(ii)will be available at the time and place of need. (3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law. 
(b)H–2B Nonimmigrants DefinedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). (transfer of funds) 109. (a)The Secretary may reserve not more than 0.25 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out information technology purchases and upgrades for any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Information Officer within the Department of Labor, and shall be available for obligation through September 30, 2017: Provided, That such funds shall only be available if the Chief Information Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the purchases and upgrades to be carried out and an explanation of why funds are not needed in the donor account 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Employment and Training Administration Program Administration, funding made available for Federal administration within Job Corps, Foreign Labor Certification Program Administration, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Veterans Employment and Training, Bureau of Labor Statistics, and Office of Disability Employment Policy. 110.Notwithstanding any other provision of law, beginning October 1, 2015, the Secretary of Labor, in consultation with the Secretary of Agriculture may select an entity to operate a Civilian Conservation Center on a competitive basis in accordance with section 147 of the WIOA, if the Secretary of Labor determines such Center has had consistently low performance under the performance accountability system in effect for the Job Corps program prior to July 1, 2016, or with respect to expected levels of performance established under section 159(c) of such Act beginning on July 1, 2016. 
111.None of the funds made available by this Act may be used to implement, administer, or enforce the Establishing a Minimum Wage for Contractors regulation published by the Department of Labor in the Federal Register on October 7, 2014 (79 Fed. Reg. 60634 et seq.), with respect to federal contracts, permits, or other contract-like instruments entered into with the Federal Government in connection with federal property or lands, related to offering seasonal recreational services or seasonal recreation equipment rental for the general public. 112.None of the funds made available by this Act for Department of Labor—Departmental Management may be used to establish the proposed Office of Labor Compliance. 
113.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed Definition of the Term “Fiduciary”; Conflict of Interest Rule—Retirement Investment Advice regulation published by the Department of Labor in the Federal Register on April 20, 2015 (80 Fed. Reg. 21928 et seq.). 114. An Occupational Safety and Health Administration inspector shall not administer, enforce, or otherwise implement any policy or interpretation of the Occupational Safety and Health Administration that allows an individual affiliated with a third party organization to accompany such OSHA inspector on a walkaround inspection except in accordance with applicable laws and regulations and by a vote of approval of the employees of an affected worksite. 
This title may be cited as the Department of Labor Appropriations Act, 2016.  IIDepartment of health and human services Health Resources and Services Administration primary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,491,522,000: Provided, That no more than $100,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $99,893,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.  health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, section 1128E of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $742,670,000: Provided, That sections 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections. maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $843,617,000: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $77,093,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act. ryan white hiv/aids programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,318,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2018, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act. health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $106,193,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center. rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, the Cardiac Arrest Survival Act of 2000, and sections 711 and 1820 of the Social Security Act, $147,471,000, of which $41,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $14,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $9,511,000 shall be available for State Offices of Rural Health. program managementFor program support in the Health Resources and Services Administration, $154,000,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health. vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $7,500,000 shall be available from the Trust Fund to the Secretary. Centers for Disease Control and Prevention immunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $607,781,000. hiv/aids, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,117,609,000. emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $460,598,000: Provided, That of the funds available under this heading, $30,000,000 shall be for the Advanced Molecular Detection initiative. chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $570,467,000: Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds available under this heading, $10,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity. birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $133,510,000. public health scientific servicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $496,597,000. environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $145,580,000. injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $211,300,000: Provided, That of the funds provided under this heading, $70,000,000 shall be available for an evidence-based prescription drug overdose prevention program. national institute for occupational safety and healthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $341,100,000. energy employees occupational illness compensation programFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554. global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $426,925,000, of which $128,425,000 for international HIV/AIDS shall remain available through September 30, 2017: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries. public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,460,836,000, of which $610,136,000 shall remain available until expended for the Strategic National Stockpile: Provided, That in the event the Director of the CDC activates the Emergency Operations Center, the Director of the CDC may detail CDC staff without reimbursement for up to 45 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies.buildings and facilities(including transfer of funds)For acquisition of real property, equipment, construction, and renovation of facilities, $10,000,000, which shall remain available until September 30, 2020: Provided, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.cdc-wide activities and program support For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $113,500,000: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program shall be available through September 30, 2017: Provided further, That of the funds provided in this section the Director shall support a comprehensive Institute of Medicine (IOM) report on the safe sodium intake for healthy individuals. National Institutes of Health national cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,081,812,000, of which up to $16,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland. national heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,035,062,000. national institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $404,847,000. national institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,771,388,000. national institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,656,334,000. national institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $4,512,918,000. national institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,439,437,000, of which $1,010,000,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $311,865,000 is provided for the Institutional Development Awards program. eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,305,586,000. national eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $698,108,000. national institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $675,783,000. national institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $1,518,421,000. national institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $528,137,000. national institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $412,366,000. national institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $142,701,000. national institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $456,012,000. national institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,050,875,000. national institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,512,401,000. national human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $505,551,000. national institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $338,360,000. national center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $127,585,000. national institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $272,493,000. john e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $68,627,000. national library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $341,119,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2017: Provided further, That in fiscal year 2016, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH). national center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $643,111,000: Provided, That up to $9,947,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network:  Provided further, That at least $480,636,000 is provided to the Clinical and Translational Sciences Awards program.office of the director For carrying out the responsibilities of the Office of the Director, NIH, $1,539,726,000, of which up to $30,000,000 may be used to carry out section 213 of this Act: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $165,000,000 shall be for the National Children’s Study Alternative (NCS–A): Provided further, That NIH shall submit a spend plan on the NCS–A's next phase to the Committees on Appropriations of the House of Representatives and the Senate not later than 90 days after the date of enactment of this Act: Provided further, That $675,639,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That up to $130,000,000 of the funds provided to the Common Fund are available to support the trans-NIH Precision Medicine Initiative: Provided further, That, of the funds from Institute, Center, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health in order to strengthen privacy protections for human research participants, NIH shall require investigators receiving NIH funding for new and competing research projects designed to generate and analyze large volumes of data derived from human research participants to obtain a certificate of confidentiality.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act. buildings and facilitiesFor the study of, construction of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $132,640,000, to remain available through September 30, 2020. Substance Abuse and Mental Health Services Administration mental healthFor carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,073,975,000: Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act: Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2016: Provided further, That of the amount appropriated under this heading, $45,887,000 shall be for the National Child Traumatic Stress Initiative as described in section 582 of the PHS Act: Provided further, That notwithstanding section 565(b)(1) of the PHS Act, technical assistance may be provided to a public entity to establish or operate a system of comprehensive community mental health services to children with a serious emotional disturbance, without regard to whether the public entity receives a grant under section 561(a) of such Act: Provided further, That States shall expend at least 5 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act. substance abuse treatmentFor carrying out titles III, V, and XIX of the PHS Act with respect to substance abuse treatment and section 1922(a) of the PHS Act with respect to substance abuse prevention, $2,196,856,000: Provided, That none of the funds provided for section 1921 of the PHS Act shall be subject to section 241 of such Act. substance abuse preventionFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $190,219,000. health surveillance and program supportFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $181,660,000: Provided, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(m) of the PHS Act shall remain available through September 30, 2017: Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention. Centers for Medicare and Medicaid Services grants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $243,545,410,000, to remain available until expended.For making, after May 31, 2016, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2016 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2017, $115,582,502,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter. payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $283,171,800,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary. program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, and the Clinical Laboratory Improvement Amendments of 1988, not to exceed $3,325,690,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until September 30, 2017: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2016 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: Provided further, That none of the funds made available under this heading shall be used to support research, demonstration, and evaluation activities: Provided further, That of the total amount made available under this heading, $2,195,823,000 shall be for Program Operations and $732,533,000 shall be for Federal Administration: Provided further, That none of the funds made available under this heading may be used to support the Center for Consumer Information and Insurance Oversight or activities developed, administered, or implemented by the Center. In addition, not more than $975,917,000, shall be derived from offsetting collections through the Clinical Laboratory Improvement Act, Medicare Advantage, and Recovery Audit Contractors and shall be credited to this account and remain available until September 30, 2017: Provided, That no funds shall be derived from offsetting collections through fees collected from qualified health plans offered through an Exchange established under Public Law 111–148 to operate such an Exchange: Provided further, That offsetting collections collected under this authority by such Recovery Audit Contractors under such section 1893 shall be used only as additional funds to educate health care providers on how to appropriately reduce errors, to support the Office of Medicare Appeals to reduce its backlog, and to establish a process to provide educational feedback from the Office of Medicare Appeals to the Centers for Medicare and Medicaid Services to reduce the claims overturn rate from the claims that are elevated to the Office of Medicare Appeals. health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $672,000,000, to remain available through September 30, 2017, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $477,120,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $67,200,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $67,200,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $60,480,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2016 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $361,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall support the full cost of the Senior Medicare Patrol program to combat health care fraud and abuse from the funds provided to this account. Administration for Children and Families payments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $3,256,743,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2017, $1,300,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,365,304,000: Provided, That all but $491,000,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2016 were less than $1,975,000,000: Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations. refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), section 203 of the Trafficking Victims Protection Reauthorization Act of 2005, and the Torture Victims Relief Act of 1998, $1,429,884,000, of which $1,403,394,000 shall remain available through September 30, 2018 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out such section 203 and the TVPA shall also be available for research and evaluation with respect to activities under those authorities: Provided further, That the limitation in section 206 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 10 percent for 3 percent. payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $2,435,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That, in addition to the amounts required to be reserved by the States under section 658G of the CCDBG Act, $125,562,000 shall be for activities that improve the quality of infant and toddler care: Provided further, That $9,851,000 shall be for use by the Secretary for child care research, demonstration, and evaluation activities: Provided further, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act. social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent. children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), the Abandoned Infants Assistance Act of 1988, part B–1 of title IV and sections 473A, 477 (i), 1110, 1114A, and 1115 of the Social Security Act; for making payments under the Community Services Block Grant Act (CSBG Act), and the Assets for Independence Act; for necessary administrative expenses to carry out such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the Social Security Act, the Act of July 5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980; and for the administration of prior year obligations made by the Administration for Children and Families under the Developmental Disabilities Assistance and Bill of Rights Act and the Help America Vote Act of 2002, $10,551,595,000, of which $37,943,000, to remain available through September 30, 2017, shall be for grants to States for adoption and legal guardianship incentive payments, as authorized by section 473A of the Social Security Act and may be made for adoptions completed before September 30, 2016: Provided, That $8,790,095,000 shall be for making payments under the Head Start Act: Provided further, That of the amount in the previous proviso, $8,140,095,000 shall be available for payments under section 640 of the Head Start Act, of which $42,191,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act: Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: Provided further, That amounts allocated to Head Start grantees at the discretion of the Secretary to supplement activities pursuant to the previous proviso shall not be included in the calculation of the base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of the Head Start Act: Provided further, That notwithstanding section 640 of the Head Start Act, of the amount provided for making payments under the Head Start Act, and in addition to funds otherwise available under section 640 for such purposes, $650,000,000 shall be available through March 31, 2017 for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, and for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, with such funds in this Act and Public Law 113–76 not included in the calculation of the base grant for the current or any subsequent fiscal year as such term is used in section 640(a)(7)(A) of the Head Start Act, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: Provided further, That of the amount made available in the immediately preceding proviso, up to $11,000,000 shall be available for the Federal costs of administration and evaluation activities of the program described in such proviso: Provided further, That $710,383,000 shall be for making payments under the CSBG Act: Provided further, That $36,733,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $29,883,000 shall be for section 680(a)(2) and not less than $6,500,000 shall be for section 680(a)(3)(B) of such Act: Provided further, That to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under the CSBG Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: Provided further, That the Secretary shall issue performance standards for nonprofit organizations receiving funds from State and territorial grantees under the CSBG Act, and such States and territories shall assure the implementation of such standards prior to September 30, 2016, and include information on such implementation in the report required by section 678E(2) of such Act: Provided further, That section 303(a)(2)(A)(i) of the Family Violence Prevention and Services Act shall not apply to amounts provided herein: Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.promoting safe and stable familiesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000. payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $4,952,550,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2017, $2,300,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for Community Livingaging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973 , and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $1,892,243,000, together with $52,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That in addition, the unobligated balance of amounts previously made available for the Health Resources and Services Administration to carry out functions under sections 1252 and 1253 of the PHS Act shall be transferred to this account, except for such sums as may be necessary to provide for an orderly transition of such functions to the Administration for Community Living: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to institute or pursue any legal action in a Federal or State court on behalf of an individual with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), unless such system has first obtained written consent from the individual or, in the case of mental incapacitation, the individual’s legal guardian, to institute or pursue such suit. Office of the Secretary general departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $361,394,000, together with $58,028,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of this amount, $52,224,000 shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $15,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa note): Provided further, That of the funds made available under this heading, $10,000,000 shall be for making competitive contracts and grants to public and private entities for age appropriate programs that reduce teen pregnancy and for the Federal costs of administering and evaluating such contracts and grants, and $10,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4). office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $87,381,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000. office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $75,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228. office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000. retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year. public health and social services emergency fundFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $844,523,000, of which $415,000,000 shall remain available through September 30, 2017, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act, and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2018.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $255,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $72,000,000; of which $40,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics. General Provisions  201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary.  
202.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 203.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level III. 
204.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 205.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.4 percent or $1,068,000,000, whichever is less, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title. 
(transfer of funds)  
206.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  (transfer of funds)  207.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  
(transfer of funds)  
208.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act.  209.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities.  
210.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest.  211.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services.  
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2016: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State.  
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad.  (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.  
213. 
(a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12).  (b)Peer ReviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.  
214.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.  (transfer of funds)  215.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act for health service research.  
216.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 217. (a)The Secretary shall establish a publicly accessible Web site to provide information regarding the uses of funds made available under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA). 
(b)With respect to funds provided under section 4002 of the ACA, the Secretary shall include on the Web site established under subsection (a) at a minimum the following information: (1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made. 
(2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued. (3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made. 
(4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year. (c)With respect to awards made in fiscal years 2013 through 2016, the Secretary shall also include on the Web site established under subsection (a), semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period. 
(d)In carrying out this section, the Secretary shall: (1)present the information required in subsection (b)(1) on a single webpage or on a single database; 
(2)ensure that all information required in this section is directly accessible from the single webpage or database; and (3)ensure that all information required in this section is able to be organized by program or State.(transfer of funds)  
218. 
(a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA) to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the committee report accompanying this Act. (b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. 
(c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 219. (a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and 
(B)for the estimated costs associated with a necessary termination of the contract; and (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. 
(b)A contract entered into under this section: (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and 
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 220. (a)The Secretary shall publish in the fiscal year 2017 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the Patient Protection and Affordable Care Act of 2010 (ACA), and the amendments made by that Act, in the proposed fiscal year and the 4 prior fiscal years. 
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: (1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. 
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). (c)In carrying out this section, the Secretary may exclude from the report employees or contractors who: 
(1)Are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; (2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; 
(3)or who work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 221.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2016 under section 338B of such Act. 
222.In addition to amounts provided herein, payments made for research organisms or substances, authorized under section 301(a) of the PHS Act, shall be retained and credited to the appropriations accounts of the Institutes and Centers of the NIH making the substance or organism available under section 301(a). Amounts credited to the account under this authority shall be available for obligation through September 30, 2017. 223.The Secretary shall publish, as part of the fiscal year 2017 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Marketplaces for each fiscal year since the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148) and the proposed uses for such funds for fiscal year 2017. Such information shall include, for each such fiscal year— 
(1)the amount of funds used for each activity specified under the heading Health Insurance Marketplace Transparency in the committee report accompanying this Act; and (2)the milestones completed for data hub functionality and implementation readiness. 
224.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors). (rescission) 225. (a)The Nonrecurring expenses fund established in section 223 of division G of Public Law 110–161 is terminated, the amount of expired discretionary funds available for reappropriation by transfer into such Fund under such section is reduced to $0, and the unobligated balance of amounts available in such Fund is rescinded.  
(b)Section 223 of division G of Public Law 110–161 is repealed. (c)Subsections (a) and (b) shall take effect on October 1, 2015. 
(including transfer of funds) 
226. 
(a)Termination.—Effective October 1, 2015, the Agency for Healthcare Research and Quality is terminated.  (b)Activities in connection with termination.—  
(1)In general.—The Secretary— (A)shall take such actions as may be necessary for orderly termination of the Agency for Healthcare Research and Quality, which may include, notwithstanding subsection (c), the provision of fiscal year 2016 continuation funding for Agency grants; and 
(B)to support such actions, shall use discretionary amounts made available by this Act for accounts of HHS, to be derived on a proportional basis from all such accounts. (2)Unobligated balances.—Any unobligated balances of funds appropriated to the Agency for Healthcare Research and Quality are hereby rescinded. 
(c)Activities by other agencies.—An agency may carry out an activity that, on the date of the enactment of this Act, is being carried out by the Agency for Healthcare Research and Quality only if— (1)the agency has authority to carry out such activity under other provisions of law; 
(2)the head of such agency determines that such activity— (A)incorporates high-quality activities that support the mission of the agency; and 
(B) does not expand the authority of such agency or duplicate ongoing efforts of such agency; and (3)the activity relates to— 
(A)in the case of the NIH, biomedical research; (B)in the case of the CDC, disease control and prevention activities; 
(C)in the case of the Office of the National Coordinator for Health Information Technology, health information technology activities; and (D)in the case of the Office of the Assistant Secretary for Health, patient safety activities. 
(d)Transfer of Preventive Services Task Force.—Subsection (a) of section 915 of the PHS Act (42 U.S.C. 299b–4)— (1)is amended to read as such subsection was in effect on March 1, 2010; 
(2)is further amended— (A)in paragraph (1), by striking The Director and inserting The Assistant Secretary for Health ; and 
(B)in paragraph (2)— (i)by striking agency and inserting assistant Secretary ; and 
(ii)by striking The Agency and inserting The Assistant Secretary for Health ; (3)is redesignated as subsection (n); and  
(4)is transferred to the end of section 317 of the PHS Act (42 U.S.C. 247b). 227.The Secretary shall include in the fiscal year 2017 budget justification an analysis of how section 2713 of the PHS Act will impact eligibility for discretionary HHS programs. 
228.Notwithstanding any other provision of law, none of the discretionary funds appropriated by this Act may be used to support any patient-centered outcomes research. 229.None of the funds appropriated in this Act may be used to carry out title X of the PHS Act. 
230.None of the funds appropriated in this Act may be used to implement, further, enforce, or advance the Navigators program as provided under Section 1311(i) of Public Law 111–148 and title I and subtitle B of title II of Public Law 111–152. (rescission) 231.The following unobligated balances of amounts appropriated prior to fiscal year 2007 for Department of Health and Human Services–Health Resources and Services Administration are hereby permanently rescinded: 
(1)$281,003 made available to carry out section 1610(b) of the PHS Act; (2) $3,611 made available to carry out section 1602(c) of the PHS Act; 
(3)$105,576 made available in section 167 of Division H of Public Law 108–199; and (4)$55,793 made available for the National Cord Blood Stem Cell Bank Program. 
232.None of the funds made available by this Act may be used to release or implement the final version of the eighth edition of the Dietary Guidelines for Americans, revised pursuant to section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), unless the Secretary of Agriculture and the Secretary of Health and Human Services comply with each of the following requirements: (1)Each revision to any nutritional or dietary information or guideline contained in the 2010 edition of the Dietary Guidelines for Americans and any new nutritional or dietary information or guideline to be included in the eighth edition of the Dietary Guidelines for Americans— 
(A)shall be based on scientific evidence that has been rated Grade I: Strong by the grading rubric developed by the Nutrition Evidence Library of the Department of Agriculture; and (B)shall be limited in scope to only matters of diet and nutrient intake.  
(2)The Secretaries shall release a preliminary draft of the eighth edition of the Dietary Guidelines for Americans, including a list of the scientific studies and evidence supporting each revised or new nutritional or dietary information or guideline, for a period of public comment of at least 90 days. (3)Following the end of the public comment period, the Secretaries shall provide a period for agency review of public comments of at least 60 days.
233. 
(a)None of the funds described in subsection (b) may be used to issue or facilitate the issuance of any recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention. (b)For purposes of subsection (a), funds described in this subsection include the following: 
(1)Funds appropriated by this Act (including funds appropriated to any trust fund). (2)Funds provided under previous appropriations Acts to the agencies funded by this title that remain available for obligation or expenditure. 
(3)Funds provided to any trust fund other than under this Act that remain available for obligation or expenditure. This title may be cited as the Department of Health and Human Services Appropriations Act, 2016.  
IIIDepartment of education 
Education for the DisadvantagedFor carrying out title I of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $14,869,641,000, of which $3,987,006,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $10,841,177,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $3,984,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2015, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $3,294,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $3,294,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That funds available under sections 1124, 1124A, 1125 and 1125A of the ESEA may be used to provide homeless children and youths with services not ordinarily provided to other students under those sections, including supporting the liaison designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, and providing transportation pursuant to section 722(g)(1)(J)(iii) of such Act: Provided further, That $37,474,000 shall be for carrying out section 418A of the HEA.Impact AidFor carrying out programs of financial assistance to federally affected schools authorized by title VIII of the ESEA, $1,298,603,000, of which $1,161,233,000 shall be for basic support payments under section 8003(b), $48,316,000 shall be for payments for children with disabilities under section 8003(d), $17,406,000 shall be for construction under section 8007(a), $66,813,000 shall be for Federal property payments under section 8002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 8008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 8003(a) for school year 2015–2016, children enrolled in a school of such agency that would otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 8003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School Improvement ProgramsFor carrying out school improvement activities authorized by part A of title II, part B of title IV, parts A and B of title VI, and parts B and C of title VII of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $3,500,720,000, of which $1,686,555,000 shall become available on July 1, 2016, and remain available through September 30, 2017, and of which $1,681,441,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That funds made available to carry out part B of title VII of the ESEA may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That funds made available to carry out part C of title VII of the ESEA shall be awarded on a competitive basis, and also may be used for construction: Provided further, That $43,600,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That up to 3.2 percent of the funds for subpart 1 of part A of title II of the ESEA shall be reserved by the Secretary for competitive awards for teacher or principal recruitment and training or professional enhancement activities, including for civic education instruction, to national not-for-profit organizations: Provided further, That none of the funds made available by this Act shall be used to allow 21st Century Community Learning Centers initiative funding for expanded learning time that adds additional learning hours to the school day, additional days to the school week, or additional days to the school year.Indian EducationFor expenses necessary to carry out, to the extent not otherwise provided, title VII, part A of the ESEA, $143,939,000.Innovation and ImprovementFor carrying out activities authorized by part B of title V of the ESEA, $275,000,000: Provided, That of the funds available for part B of title V of the ESEA, the Secretary shall use up to $11,000,000 to carry out activities under section 5205(b) and shall use not less than $13,000,000 for subpart 2: Provided further, That of the funds available for subpart 1 of part B of title V of the ESEA, and notwithstanding section 5205(a), the Secretary shall reserve up to $75,000,000 to make multiple awards to non-profit charter management organizations and other entities that are not for-profit entities for the replication and expansion of successful charter school models and shall reserve not less than $11,000,000 to carry out the activities described in section 5205(a), including improving quality and oversight of charter schools and providing technical assistance and grants to authorized public chartering agencies in order to increase the number of high-performing charter schools: Provided further, That funds available for part B of title V of the ESEA may be used for grants that support preschool education in charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall describe a plan to monitor and hold accountable authorized public chartering agencies through such activities as providing technical assistance or establishing a professional development program, which may include evaluation, planning, training, and systems development for staff of authorized public chartering agencies to improve the capacity of such agencies in the State to authorize, monitor, and hold accountable charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall contain assurances that State law, regulations, or other policies require that: (1) each authorized charter school in the State operate under a legally binding charter or performance contract between itself and the school’s authorized public chartering agency that describes the rights and responsibilities of the school and the public chartering agency; conduct annual, timely, and independent audits of the school’s financial statements that are filed with the school’s authorized public chartering agency; and demonstrate improved student academic achievement; and (2) authorized public chartering agencies use increases in student academic achievement for all groups of students described in section 1111(b)(2)(C)(v) of the ESEA as one of the most important factors when determining to renew or revoke a school’s charter.Safe Schools and Citizenship EducationFor carrying out activities authorized by subpart 1 of part D of title V of the ESEA, $56,754,000, which shall remain available through December 31, 2016 for Promise Neighborhoods.English Language AcquisitionFor carrying out part A of title III of the ESEA, $737,400,000, which shall become available on July 1, 2016, and shall remain available through September 30, 2017, except that 6.5 percent of such amount shall be available on October 1, 2015, and shall remain available through September 30, 2017, to carry out activities under section 3111(c)(1)(C): Provided, That the Secretary shall use estimates of the American Community Survey child counts for the most recent 3-year period available to calculate allocations under such part. Special EducationFor carrying out the Individuals with Disabilities Education Act (IDEA), $13,024,510,000, of which $3,367,611,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $9,424,183,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2015, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2015: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611(d), from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the level of effort a local educational agency must meet under section 613(a)(2)(A)(iii) of the IDEA, in the year after it fails to maintain effort is the level of effort that would have been required in the absence of that failure and not the LEA's reduced level of expenditures: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart. Rehabilitation Services and Disability ResearchFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,529,605,000, of which $3,391,770,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act.  Special Institutions for Persons With Disabilities american printing house for the blindFor carrying out the Act of March 3, 1879, $25,431,000. national technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $68,016,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act. gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $121,275,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act. Career, Technical, and Adult EducationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,700,609,000, of which $909,609,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $791,000,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017: Provided, That of the amount provided for Adult Education State Grants, $71,439,000 shall be made available for integrated English literacy and civics education services to immigrants and other limited-English-proficient populations: Provided further, That of the amount reserved for integrated English literacy and civics education, notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to States based on a State's absolute need as determined by calculating each State's share of a 10-year average of the United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence for the 10 most recent years, and 35 percent allocated to States that experienced growth as measured by the average of the 3 most recent years for which United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence are available, except that no State shall be allocated an amount less than $60,000: Provided further, That of the amounts made available for AEFLA, $10,240,000 shall be for national leadership activities under section 243. Student Financial AssistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $23,828,210,000, which shall remain available through September 30, 2017. The maximum Pell Grant for which a student shall be eligible during award year 2016–2017 shall be $4,860.Student Aid AdministrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,446,924,000, to remain available through September 30, 2017. Higher EducationFor carrying out, to the extent not otherwise provided, titles III, IV, V, VI, VII, and VIII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $1,909,042,000: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation. Howard UniversityFor partial support of Howard University, $221,821,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended. College Housing and Academic Facilities Loans ProgramFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000. Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $19,096,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2017: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $303,593,000: Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000. Institute of Education SciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $409,956,000, which shall remain available through September 30, 2017: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels: Provided further, That $137,235,000 shall be for carrying out activities authorized by the National Assessment of Educational Progress Authorization Act. Departmental Management program administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $410,000,000. office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $100,000,000. office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $59,256,000. General Provisions  301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system.  
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools.  303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.  
(transfer of funds)  
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  305.The Outlying Areas may consolidate funds received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V of the ESEA.  
306.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2016 for 2009.  307.The Secretary, in consultation with the Director of the Institute of Education Sciences, may reserve funds under section 9601 of the ESEA (subject to the limitations in subsections (b) and (c) of that section) in order to carry out activities authorized under paragraphs (1) and (2) of subsection (a) of that section with respect to any ESEA program funded in this Act and without respect to the source of funds for those activities: Provided, That high-quality evaluations of ESEA programs shall be prioritized, before using funds for any other evaluation activities: Provided further, That any funds reserved under this section shall be available from July 1, 2016 through September 30, 2017: Provided further, That not later than 10 days prior to the initial obligation of funds reserved under this section, the Secretary, in consultation with the Director, shall submit an evaluation plan to the Senate Committees on Appropriations and Health, Education, Labor, and Pensions and the House Committees on Appropriations and Education and the Workforce which identifies the source and amount of funds reserved under this section, the impact on program grantees if funds are withheld, the programs to be evaluated with such funds, how ESEA programs will be regularly evaluated, and how findings from evaluations completed under this section will be widely disseminated.  
308. 
(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2016 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation. (b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 
309.None of the funds made available by this Act may be used to— (1)implement, administer, or enforce the final regulations on Program Integrity: Gainful Employment published by the Department of Education on October 31, 2014 (79 Fed. Reg. 64889 et seq.); or 
(2)promulgate or enforce any new regulation or rule with respect to the definition or application of the term gainful employment under the Higher Education Act of 1965 on or after the date of enactment of this Act. 310.None of the funds made available by this Act may be used to— 
(1)implement, administer, or enforce the definition of the term credit hour in section 600.2 of title 34, Code of Federal Regulations, as added by the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66946) and clauses (i)(A), (ii), and (iii) of subsection (k)(2) of section 668.8 of such title, as amended by such final regulations; or (2)promulgate or enforce any new regulation or rule with respect to the definition or application of the term credit hour under the Higher Education Act of 1965 on or after the date of enactment of this Act. 
311.None of the funds made available by this Act may be used to implement, administer or enforce section 600.4(a)(3), 600.5(a)(4), 600.6(a)(3), 600.9, or 668.43(b) of title 34, Code of Federal Regulations (relating to state authorization), as added or amended by the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66832 et. seq.); or as added or amended by the negotiated rulemaking committee established after the notice of intention to establish such a committee published in the Federal Register on November 20, 2013 (78 Fed. Reg. 69612). 312.None of the funds made available by this Act may be used to develop, refine, promulgate, publish, implement, administer, maintain, or enforce a Postsecondary Institution Ratings System (PIRS), for which feedback was solicited in the Request for Information published by the Department of Education in the Federal Register on December 17, 2013 (78 Fed. Reg. 76289 et seq.), or any other system intended to rate the performance of institutions of higher education. 
313.None of the funds made available by this Act may be used to promulgate or enforce the proposed rule published by the Office of Postsecondary Education of the Department of Education in the Federal Register on December 3, 2014 (79 Fed. Reg. 71820 et seq.) relating to teacher preparation issues or any substantially similar rule.This title may be cited as the Department of Education Appropriations Act, 2016.  IVRelated agencies Committee for Purchase From People Who Are Blind or Severely Disabled salaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established by Public Law 92–28, $5,362,000: Provided, That a central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, and any other nongovernmental organization authorized to charge a fee under section 51–3.5 of title 41, Code of Federal Regulations (referred to in this paragraph as a “CNA fee”), may not charge a CNA fee to a nonprofit agency except pursuant to a contract entered into in advance with the AbilityOne Commission: Provided further, That a separate contract shall be entered into under the preceding proviso in the case of each nonprofit agency proposed to be charged a CNA fee: Provided further, That a CNA fee shall be paid directly to the AbilityOne Commission and may be remitted to a central nonprofit agency or other nongovernmental organization only pursuant to the terms of a contract entered into under the preceding provisos: Provided further, That a contract entered into under the preceding provisos shall contain such auditing, oversight, and reporting provisions as are required by the Administrator for Federal Procurement Policy, in consultation with the Administrator of General Services and the Secretary of Defense.  Corporation for National and Community Service operating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $612,527,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(6), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading, up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grant cycle.payment to the national service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $50,000,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b). salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $20,000,000. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,250,000. administrative provisions  401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2016, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402. AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 403Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act.  405.For the purpose of carrying out section 189D of the 1990 Act: 
(1)Entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); and (2)Individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544. Corporation for Public BroadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2018, $445,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.  Federal Mediation and Conciliation Service salaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $48,748,000, including up to $400,000 to remain available through September 30, 2017, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction. Federal Mine Safety and Health Review Commission salaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,085,000. Institute of Museum and Library Services office of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $227,860,000.Medicaid and CHIP Payment and Access Commissionsalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $7,765,000. Medicare Payment Advisory Commission salaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,925,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. National Council on Disability salaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,250,000. National Labor Relations Board salaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $200,000,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.administrative provisions 406. None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining. 
407.None of the funds made available by this Act may be used to implement or enforce any rule amending parts 101, 102, and 103 of title 29, Code of Federal Regulations (relating to the filing and processing of petitions pursuant to the representation of employees for the purposes of collective bargaining with their employer), including the final rule published by the National Labor Relations Board in the Federal Register on December 15, 2014 (79 Fed. Reg. 74308). 408.None of the funds made available by this Act may be used to investigate, issue, enforce or litigate any administrative directive, regulation, representation issue or unfair labor practice proceeding or any other administrative complaint, charge, claim or proceeding that would change the interpretation or application of a standard to determine whether entities are “joint employers” in effect as of January 1, 2014. 
409.  
(a)None of the funds made available by this Act may be used to enforce the National Labor Relations Act (29 U.S.C. 152) against any Indian tribe, including any enterprise or institution owned and operated by an Indian tribe and located on its Indian lands.  (b)For purposes of this section— 
(1) the term ‘‘Indian tribe’’ means any Indian tribe, band, nation, pueblo, Native Alaskan group, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; (2)the term ‘‘Indian’’ means any individual who is a member of an Indian tribe; and 
(3)the term ‘‘Indian lands’ ’’ means— (A)all lands within the limits of any Indian reservation; 
(B)any lands title to which is either held in trust by the United States for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to restriction by the United States against alienation; and (C)any lands in the State of Oklahoma that are within the boundaries of a former reservation (as defined by the Secretary of the Interior) of a federally recognized Indian tribe.
410.
(a) 
(1)Except as provided in paragraph (2), none of the funds made available by this Act may be used to implement, create, apply, or enforce through prosecution, adjudication, rulemaking, or the issuing of any interpretation, opinion, certification, decision, or policy, any standard for initial bargaining unit determinations that conflicts with the standard articulated in the majority opinion in Wheeling Island Gaming Inc. and United Food and Commercial Workers International Union, Local 23, 355 NLRB 127 (August 27, 2010) (including the majority opinion in footnote 2). (2)Paragraph (1) shall not apply with respect to unit determinations that are covered under section 103.30 of title 29, Code of Federal Regulations.
(b)None of the funds made available by this Act may be used to implement, create, apply, or enforce through prosecution, adjudication, rulemaking, or the issuing of any interpretation, opinion, certification, decision or policy, any standard for initial bargaining unit determinations that utilize the overwhelming community of interest test except in accretion cases.National Mediation Board salaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,230,000. Occupational Safety and Health Review Commission salaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $12,639,000. Railroad Retirement Board dual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $29,000,000, which shall include amounts becoming available in fiscal year 2016 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year. federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2017, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76. limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $111,225,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013. limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $8,437,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account. Social Security Administration payments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m), 217(g), 228(g), and 1131(b)(2) of the Social Security Act, $20,400,000. supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $46,232,978,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2018.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2017, $14,500,000,000, to remain available until expended. limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $10,284,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board:Provided further, That funds provided under this paragraph may not be used for the costs associated with conducting continuing disability reviews under titles II and XVI of the Social Security Act or conducting redeterminations of eligibility under title XVI of the Social Security Act: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2016 not needed for fiscal year 2016 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.In addition, for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $1,396,000,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,123,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $136,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2016 exceed $136,000,000, the amounts shall be available in fiscal year 2017 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended. office of inspector general (including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $78,795,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer.  VGeneral Provisions (transfer of funds)  501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated.  
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  503. (a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. 
(b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. (c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 
504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses.  505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— 
(1)the percentage of the total costs of the program or project which will be financed with Federal money; (2)the dollar amount of Federal funds for the project or program; and 
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 506. (a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. 
(b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. (c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 
507. 
(a)The limitations established in the preceding section shall not apply to an abortion— (1)if the pregnancy is the result of an act of rape or incest; or 
(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. (b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). 
(c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). (d) (1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. 
(2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 508. (a)None of the funds made available in this Act may be used for— 
(1)the creation of a human embryo or embryos for research purposes; or (2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). 
(b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 509. (a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. 
(b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 
511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— (1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and 
(2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section.  514. (a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees; 
(5)reorganizes or renames offices; (6)reorganizes programs or activities; or 
(7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. (b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects (including construction projects), or activities; (2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 515. (a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. 
(b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2016 that are different than those specified in this Act, the accompanying detailed table in the committee report accompanying this Act, or the fiscal year 2016 budget request. 
517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2016, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 
519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 520.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law.(rescission) 
521.Of the funds made available for fiscal year 2016 [for the Independent Payment Advisory Board] under section 3403 of Public Law 111–148, $15,000,000 are rescinded. 522.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived.  
523. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
524.None of the funds made available in this Act may be used to implement, administer, enforce, or further any provision of Public Law 111–148 or title I or subtitle B of title II of Public Law 111–152 and the amendment made by such provision: Provided, That funds in this Act may be used to implement, administer, enforce, or further the rate setting process for calendar year 2016 and fiscal year 2017 for Medicare under title XVIII of the Social Security Act: Provided further, That funds in this Act may be used to implement, administer, enforce, or further the final rules for the provisions of (and amendments made by) sections 2501(c), 2501(d), and 2503 of Public Law 111–148, as amended by sections 1206(a) and 1101(c) of Public Law 111–152, insofar as each respective rule relates to calendar year 2016.(rescission) 525.Of the funds made available [for the Consumer Operated and Oriented Plan] under section 1322 of Public Law 111–148, $18,000,000 is rescinded. (rescission) 
526.Any funds appropriated to the Health Insurance Reform Implementation Fund under section 1005 of Public Law 111–152 that, as of the date of the enactment of this Act, are unobligated are hereby rescinded.(rescission) 527.Of the funds made available [for the Center for Medicare & Medicaid Innovation] under section 3021(a) of Public Law 111–148, $6,800,000,000 is rescinded.(rescission) 
528.Of the funds made available for fiscal year 2016 [for the Patient-Centered Outcomes Research Trust Fund] under section 6301(e) of Public Law 111–148, $100,000,000 is rescinded. 529.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors. 
530. 
(a)Short titleThis section may be cited as the Health Care Conscience Rights Act. (b)FindingsCongress finds the following: 
(1)As Thomas Jefferson declared to New London Methodists in 1809, [n]o provision in our Constitution ought to be dearer to man than that which protects the rights of conscience against the enterprises of the civil authority. (2)Jefferson’s conviction on respect for conscience is deeply embedded in the history and traditions of our Nation, and codified in numerous Federal laws approved by congressional majorities and Presidents of both parties, including in the Public Health Service Act; the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act; the Religious Freedom Restoration Act; longstanding provisions on respect for conscience rights in the Federal Employees Health Benefits Program and District of Columbia appropriations; and laws to protect individuals from being forced to participate in Federal executions or prosecutions. 
(3)Following enactment of the Patient Protection and Affordable Care Act (Public Law 111–148, in this section referred to as PPACA), the Federal Government has sought to impose specific requirements that infringe on the rights of conscience of those who offer or purchase health coverage. (4)While PPACA provides an exemption for some religious groups that object to participation in health insurance generally, and exempts millions of Americans from most of the Act’s provisions, including the preventive services mandate, it fails to provide statutory protection for those seeking to offer and purchase health coverage who have a religious or moral objection only to specific items or services. 
(5)Nurses and other health care providers have increasingly been subjected to discrimination for abiding by their conscience rather than providing, paying for, or referring for abortion. (6)Conscience rights protections for health care providers are an important part of civil rights protections in Federal law and are indispensable to the continued viability of the health care system in the United States. The increasingly significant discrimination suffered by faith-based nonprofit health care providers risks undermining access to high-quality compassionate care for some of the most vulnerable populations in our country. 
(c)Applying longstanding policy on conscience rights to the Affordable Care Act 
(1)In generalTitle I of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended— (A)by redesignating the second section 1563 (relating to conforming amendments and as redesignated by section 10107(b)(1) of the Patient Protection and Affordable Care Act) as section 1564; 
(B)by redesignating the third section 1563 (relating to the Sense of the Senate promoting fiscal responsibility) as section 1565; and (C)by adding at the end the following new section: 
 
1566.Respecting conscience rights in health care coverage 
(a)In generalNotwithstanding any other provision of this title, no provision of this title (and no amendment made by any such provision) shall— (1)require an individual to purchase individual health insurance coverage that includes coverage of an abortion or other item or service to which such individual has a moral or religious objection, or prevent an issuer from offering or issuing, to such individual, individual health insurance coverage that excludes such item or service; 
(2)require a sponsor (or, in the case of health insurance coverage offered to students through an institution of higher education, the institution of higher education offering such coverage) to sponsor, purchase, or provide any health benefits coverage or group health plan that includes coverage of an abortion or other item or service to which such sponsor or institution, respectively, has a moral or religious objection, or prevent an issuer from offering or issuing to such sponsor or institution, respectively, health insurance coverage that excludes such item or service; (3)require an issuer of health insurance coverage or the sponsor of a group health plan to include, in any such coverage or plan, coverage of an abortion or other item or service to which such issuer or sponsor has a moral or religious objection; or 
(4)authorize the imposition of a tax, penalty, fee, fine, or other sanction, or the imposition of coverage of the item or service to which there is a moral or religious objection, in relation to health insurance coverage or a group health plan that excludes an item or service pursuant to this section. (b)Restriction on contrary governmental actionNo provision in this title (or amendment made by such provision) or law, regulation, guideline or other governmental action that implements such provision or amendment, or derives its authority therefrom, shall be given legal effect to the extent that it violates this section. 
(c)No effect on other lawsNothing in this section shall be construed to preempt, modify, or otherwise have any effect on— (1)the Civil Rights Act of 1964; 
(2)the Americans with Disabilities Act of 1990; (3)the Pregnancy Discrimination Act of 1978; 
(4)the Mental Health Parity Act of 1996; or (5)any other State or Federal law, other than a provision in this title (or an amendment made by such provision) or a law, regulation, guideline or other governmental action that implements such provision or amendment or derives its authority therefrom. 
(d)Aggregate actuarial valueNothing in this section shall be construed to prohibit the Secretary from issuing regulations or other guidance to ensure that health insurance coverage or group health plans excluding abortion or other items or services under this section shall have an aggregate actuarial value at least equivalent to that of health insurance coverage or group health plans at the same level of coverage that do not exclude such items or services. (e)Continued application of nondiscrimination rulesNothing in this section shall be construed to permit a health insurance issuer, group health plan, or other health care provider to act in a manner inconsistent with subparagraph (B) or (D) of section 1302(b)(4).. 
(2)Clerical amendmentThe table of contents of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended— (A)by striking the following items: 
 
 
1563. Conforming amendments. 
1563. Sense of the Senate promoting fiscal responsibility.;and 
(B)by inserting after the item relating to the section 1563 relating to small business procurement the following items:   1564. Conforming amendments. 1565. Sense of the Senate promoting fiscal responsibility. 1566. Respecting conscience rights in health coverage.. (d)Abortion nondiscrimination for health care providersSection 245 of the Public Health Service Act (42 U.S.C. 238n) is amended— 
(1)in the section heading, by striking and licensing of physicians and inserting , licensing, and practice of physicians and other health care entities; (2)in subsection (a), by amending paragraph (1) to read as follows: 
 
(1)the entity refuses— (A)to undergo training in the performance of induced abortions; 
(B)to require or provide such training; (C)to perform, participate in, provide coverage of, or pay for induced abortions; or 
(D)to provide referrals for such training or such abortions;; (3)in subsection (b)(1), by striking standards and inserting standard; 
(4)in subsection (c), by amending paragraphs (1) and (2) to read as follows:  (1)The term financial assistance, with respect to a government program, means governmental payments to cover the cost of health care services or benefits, or other Federal payments, grants, or loans to promote or otherwise facilitate health-related activities. 
(2)The term health care entity includes an individual physician or other health professional, a postgraduate physician training program, a participant in a program of training in the health professions, a hospital, a provider-sponsored organization as defined in section 1855(d) of the Social Security Act, a health maintenance organization, an accountable care organization, an issuer of health insurance coverage, any other kind of health care facility, organization, or plan, and an entity that provides or authorizes referrals for health care services.; (5)by adding at the end of subsection (c) the following new paragraph: 
 
(4)The term State or local government that receives Federal financial assistance includes any agency or other governmental unit of a State or local government if such government receives Federal financial assistance.; (6)by redesignating subsection (c) as subsection (d); and 
(7)by inserting after subsection (b) the following new subsection:  (c)AdministrationThe Secretary shall designate the Director of the Office for Civil Rights of the Department of Health and Human Services— 
(1)to receive complaints alleging a violation of this section, section 1566 of the Patient Protection and Affordable Care Act, or any of subsections (b) through (e) of section 401 of the Health Programs Extension Act of 1973; and (2)to pursue the investigation of such complaints, in coordination with the Attorney General.. 
(e)Remedies for violations of Federal conscience lawsTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after section 245 the following:  245A.Civil action for certain violations (a)In generalA qualified party may, in a civil action, obtain appropriate relief with regard to a designated violation. 
(b)DefinitionsIn this section— (1)the term qualified party means— 
(A)the Attorney General; or (B)any person or entity adversely affected by the designated violation; and 
(2)the term designated violation means an actual or threatened violation of section 245 of this Act, section 1566 of the Patient Protection and Affordable Care Act, or any of subsections (b) through (e) of section 401 of the Health Programs Extension Act of 1973. (c)Administrative remedies not requiredAn action under this section may be commenced, and relief may be granted, without regard to whether the party commencing the action has sought or exhausted available administrative remedies. 
(d)Defendants in actions under this section may include governmental entities as well as others 
(1)In generalAn action under this section may be maintained against, among others, a party that is a Federal or State governmental entity. Relief in an action under this section may include money damages even if the defendant is such a governmental entity. (2)DefinitionFor the purposes of this subsection, the term State governmental entity means a State, a local government within a State, or any agency or other governmental unit or authority of a State or of such a local government. 
(e)Nature of reliefThe court shall grant— (1)all necessary equitable and legal relief, including, where appropriate, declaratory relief and compensatory damages, to prevent the occurrence, continuance, or repetition of the designated violation and to compensate for losses resulting from the designated violation; and 
(2)to a prevailing plaintiff, reasonable attorneys’ fees and litigation expenses as part of the costs.. spending reduction account 531.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0.  
This Act may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016.    July 10, 2015 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  